DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 7 (Figs. 8 or 9) and Sub-Species (Figs. 7a-g) in the reply filed on 09/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Species 7 (Figs. 8 or 9) draws to the scattering means 26 comprise a series of first collection strips 34a, 34b, 34c, essentially flat or curved, each provided with a first front face 35a and a first rear face 35b opposite the first front face 35a; and Sub-Species (Figs. 7a-g) draws to the partially transparent mirror comprising a Bragg stack, the Bragg stack comprising at least one elementary Bragg stack.  

Claims 1-15 are canceled. Claims 18 and 29 are withdrawn. 
Claims 16-17, 19-28 and 30 are elected. 

Claim Objections
Claims 20, 25 and 30 are objected to because of the following informalities:  
the limitation of “mirror” in claim 20, 25 should be “partially transparent mirror” as independent claim 1.  
The limitation of “LIDAR device” in claim 30 should spell out as “Light Detection And Ranging device”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 16-17, 25 and  30 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro Nakagawa et al (JPH07104203) in view of Adema et al. (US20180128452).

    PNG
    media_image1.png
    462
    596
    media_image1.png
    Greyscale

Regard to claim 16, Masahiro Nakagawa et al. disclose a reflector device intended to reflect luminous radiation of wavelength λ [the emitted/outgoing light coupling section 40, a short wavelength and high light source  2 are used. A laser oscillator (for example, an excimer laser oscillator) capable of emitting an output laser beam has come to be used, see Figs. 9-10], the device comprising a supporting base [inherently to mount the an illumination optical apparatus] whereon are assembled; a partially transparent mirror 39A-F, having a partially reflective front face [a light quantity attenuating means 3 is incident with a predetermined transmittance or reflectance with the six transmission / reflection members 39A, 39B, 39C, 39D, 39E, 39F]; and luminous radiation scattering and/or absorption means 38 configured to scatter and/or absorb, directly, luminous radiation liable to be transmitted by a rear face, opposite the front face [the illuminance distribution measurement attenuator 38 attenuates the exposure illumination light flux LB1 reflected by the reflection mirror 37 by the four transmissive transmissive / reflecting members 38A to 38D to obtain the measurement illumination light flux LB3. The light is emitted to the emitted light coupling section 40].  
Masahiro Nakagawa et al. fail to disclose the device comprising a supporting base, wherein the mirror comprises from the front face thereof to the rear face thereof, a partially reflective layer and a mechanical supporting base layer, said layers having, each, an absorption coefficient at the wavelength λ less than 0.1% (claim 25).  

It would be obvious as a matter of design choice to mount the device on a supporting base, since applicant has not disclosed that a supporting base solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a supporting base. It would have been obvious to one of ordinary skill in the art at the time the invention was made to mount the device on a supporting base, since it has been held that the omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.

    PNG
    media_image2.png
    339
    574
    media_image2.png
    Greyscale

Adema et al. teach a reflector device intended to reflect luminous radiation of wavelength λ, the device comprising 
a supporting base [a wavelength conversion material support 1210] whereon are assembled; 
a partially transparent mirror [a wavelength conversion material 1205], having a partially reflective front face; and 
luminous radiation scattering and/or absorption means configured to scatter and/or absorb, directly, luminous radiation liable to be transmitted by a rear face, opposite the front face [Input light beams 210 are then reflected from base reflector 1215 onto differential reflector (i.e. flat side 215), which in turn reflects input light beams 210 through first lens 150 and onto wavelength conversion material 1205. A first portion of input light beams 210 is absorbed by wavelength conversion material 1205 and excites it to emit an emitted light, which emitted light is at least partially received by the collection optics (i.e. lenses 150, 155, and 160) to form output light 222 [0140]].  
wherein the partially transparent mirror comprises from the front face thereof to the rear face thereof, a partially reflective layer 1205 and a mechanical supporting base layer 1210, said layers having, each, an absorption coefficient at the wavelength λ less than 0.1% [In apparatus 1400, wavelength conversion material support 1210 comprises a reflective surface (on a portion of which wavelength conversion material 1205 is deposited) which reflective surface acts as the base reflector to reflect input light beam 210 onto differential reflector (i.e. flat side 215) and to reflect unabsorbed light beam 1225 (unabsorbed light obviously an absorption coefficient 0% less than 0.1%)  onto retro reflector 1220 [0137]].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Masahiro Nakagawa et al. disclosed with comprising a supporting base, wherein the mirror comprises from the front face thereof to the rear face thereof, a partially reflective layer and a mechanical supporting base layer, said layers having, each, an absorption coefficient at the wavelength λ less than 0.1% (claim 25) for reduce a divergence of the portion of the emitted light [0011] as Adema et al. taught. 

Regard to claim 17, Masahiro Nakagawa et al. disclose the device, wherein the scattering and/or absorption means are disposed facing and away from the rear face.

Regard to claim 30,  Masahiro Nakagawa et al. disclose the device, wherein a light attenuator for obtaining a weak measurement illumination light flux that is compatible with the sensitivity of the measurement detector from the exposure illumination light flux emitted from such a high-output light source; the for said device is obviously a LIDAR (Light Detection And Ranging) device.   

2.	Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro Nakagawa et al. (JP H07104203) in view of Adema et al. (US20180128452).
TOSHIAKI et al. (JP 2000164982).

Masahiro Nakagawa et al. fail to disclose the features of claims 26-28.

TOSHIAKI et al. teach the device, wherein 
Claims 26-27:
the partially reflective layer comprises a Bragg stack, the Bragg stack comprising at least one elementary Bragg stack, wherein the Bragg stack is limited to one or two elementary Bragg stacks [a first n-type distributed Bragg reflection mirror 103 and  a second n-type distributed Bragg reflection mirror 107 is formed on the first mirror 103].
Claim 28:
the mechanical supporting base layer 101/102 comprises a semiconductor material [an n-type GaAs buffer layer 102 on an n-type GaAs substrate 101].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Masahiro Nakagawa et al. disclosed with the features of claims 26-28 for emitting light in a direction perpendicular to a substrate surface [0001] as TOSHIAKI et al. taught.

Allowable Subject Matter
Claims 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claim 19 is allowed since there is no prior teaches the device, wherein the scattering means comprise a series of first collection strips, essentially flat, each provided with a first front face and a first rear face opposite the first front face, the first collection strips being aligned along an alignment direction, parallel with one another, and oriented so as to partially reflect, toward a first dissipator, the luminous radiation liable to be transmitted by the rear face.  

Claims 20-24 are allowed since they depend on the allowed claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Scifres et al. (US 4656641) disclose a laser cavity optical system is provided for stabilizing the laser far field dominate lobe so that no beam shift occurs. To provide for a spatially stable output beam, a linear partially reflecting apertured mirror 31 in aperture 33 apertured light absorbing plate 30 is positioned to coincide with laser line spot 40. Mirror 31, comprising a partially reflecting, partially transmitting mirror positioned in the aperture 33 of light absorbing plate 30, forms a beam aperture plate. As an example, mirror 31 may be 30% reflective and 70% transmissive. The partially reflecting mirror 31 establishes an optical cavity between itself, the front laser facet 18, and the rear laser facet 19. The partially reflecting mirror 31 transmits a portion of the light to the rest of the optics of system 10 while also reflecting a portion of laser light back into the laser optical cavity, represented by the position of junction 14, for the purpose of stabilizing laser operation.
Joshi (US 5621227) discloses the photodiode of the invention is adapted for use with any kind of filter and especially adapted for combination with a resonant optical filter. A partially reflective mirror 34 is comprised of alternate layers of Si.sub.3 N.sub.4 and SiO.sub.2 that are formed on the layer 32, and a fully reflective mirror is comprised of the coating 18 on the bottom surface of the substrate 16. The operation of an optical resonant filter is well known so suffice it to say that if the distance between the partially reflective mirror 34 and the fully reflective mirror 18 is one half the wavelength of the light whose intensity is being measured, the light reflected by the mirror 18 will arrive at the mirror 34 in phase with light from the source being measured so as to increase the amount of light passing through the photodiode absorption layer 22.
Riant et al. (US 6321008) disclose angled Bragg grating optical waveguide section adjusts the spectral response of a transmission filter in an optical waveguide or in an optical fiber. This type of Bragg grating filter therefore has the disadvantage of acting as a partial reflector of the components of the amplified signal to which the filtering applies. Part of the optical signal at these frequencies is therefore reflected back into the optical amplifier. As a result, the signal reflected by the filter causes interference in the amplifier section, but the signal back-scattered by the filter is also sent back in the line and degrades transmission characteristics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871